149 U.S. 261 (1893)
ABADIE
v.
UNITED STATES.
No. 260.
Supreme Court of United States.
Submitted April 24, 1893.
Decided May 1, 1893.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA.
Mr. James Herrmann for appellant.
Mr. Assistant Attorney General Maury for appellees.
*262 THE CHIEF JUSTICE:
This is an appeal from a decree of the Circuit Court of the United States for the Northern District of California in a proceeding under the act of Congress of February 25, 1885, entitled "An act to prevent unlawful occupancy of the public lands," 23 Stat. 321, c. 149, whereby appellant was directed to remove a fence and enclosure from certain sections of land therein described, in default of which it was decreed that the same should be destroyed by the marshal for said district. The value of the fence was claimed to exceed $5000; but the fence was not the matter in dispute, nor was the appellant deprived thereof. For want of the jurisdictional amount, Cameron v. United States, 146 U.S. 533, the appeal must be
Dismissed.